Citation Nr: 1712770	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-27 289	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for arthritis of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent for arthritis of the left knee.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1954 to December 1958.

These matters come before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In an October 2013 decision, the Board denied the claims and the Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA, Office of General Counsel, filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a June 2014 Order, the Court granted the motion, vacated the Board's October 2013 decision, and remanded this case to the Board for readjudication.  In October 2014, the Board remanded the claim for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

An adequate VA examination of a knee must include range of motion testing of the joint in the following areas: active motion, passive motion, weight bearing, and nonweight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In August 2015, the Veteran underwent a VA examination of his left and right knees.  The examination report does not appear to show that such testing occurred, and other entries in the report appear internally inconsistent.  See, e.g., id. at 2 (noting that the Veteran does not have a current diagnosis associated with any claimed condition); compare with, e.g., id. at 2 (noting a diagnosis of osteoarthritis); see also, e.g., id. at 2 (noting that the Veteran did not report having functional loss); compare with, e.g., id. at 2 (noting that range of motion contributed to functional loss).  In light of the above, the Board finds that another examination should be conducted.  See Correia v. McDonald, 28 Vet. App. 158 (2016); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Prior to scheduling the new examination, the AOJ should locate and associate with the claims file any outstanding VA treatment records and also provide the Veteran with the opportunity to identify and outstanding private treatment records. 

Finally, the Board acknowledges the additional development requested in the parties' Joint Motion for Remand (JMR) from June 2014.  Pursuant to the JMR, the VA examiner should address whether the Veteran has or had a meniscus condition, based on private treatment records indicating the presence of "medial meniscal tears."  See Joint Motion for Remand, 4 (June 20, 2014) (VBMS).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding relevant VA treatment records.

2.  Provide the Veteran with an opportunity to identify any outstanding private treatment records.  After securing any necessary releases, obtain these records and associate them with the claims file.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to identify the nature, extent, and severity of his bilateral knee disability.  The claims folder should be made available to and reviewed by the examiner and all necessary tests should be performed, with findings required by the holding in Correia v. McDonald included in the examination report (active motion, passive motion, weight bearing, and nonweight bearing).

The examiner is also specifically asked to opine whether the Veteran has or had any meniscus condition(s).  In this regard, the examiner is directed to consider treatment records dated November 2008 and February 2010, which appear to indicate the presence of medial meniscal tears.

The examiner should also address the impact of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  The Veteran's educational level, prior vocational training, and work experience should be considered in this regard.

A clear and complete rationale for any opinion expressed should be provided. 

4.  Then readjudicate the appeal, to include determining whether extraschedular consideration or TDIU is warranted.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran with an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




